Citation Nr: 0127050	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-00 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a left ankle sprain.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty from June 1965 to May 1968 
and from August 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision which increased the rating 
for service-connected left ankle sprain residuals from 0 
percent to 10 percent.  In May 1999, the RO increased the 
rating for the left ankle disability to 20 percent.  The 
veteran continues to appeal for a higher rating.  He failed 
to appear for a Board hearing at the RO scheduled for August 
2001.

The Board finds there is a further VA duty to assist the 
veteran with his claim for an increased rating for the left 
ankle disability.  38 U.S.C.A. § 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

The most recent medical record on file concerning the left 
ankle disability is a July 1999 VA compensation examination.  
In a statement dated in July 2000, the veteran said he was in 
a VA hospital in June 2000 because of his ankle.  As part of 
the duty to assist, the records of such reported VA 
hospitalization, and any other recent medical records 
concerning the left ankle, should be obtained.  Id.; Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  If the records obtained 
suggest additional left ankle disability, another VA 
examination should also be provided.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, 
dates) all sources of VA and non-VA 
treatment he has received for his left 
ankle since July 1999.  This includes, 
but is not limited to, reported VA 
hospitalization for the left ankle 
conditon in June 2000.  The RO should 
then obtain copies of the related medical 
records.  

2.  If records obtained suggest 
additional left ankle disability, the RO 
should have the veteran undergo another 
VA examination to determine the current 
severity of his left ankle condition.

3.  After the above development is 
accomplished, the RO should review the 
claim for an increased rating for 
residuals of a left ankle sprain.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


